Case: 19-60218      Document: 00515166593         Page: 1    Date Filed: 10/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-60218                        October 21, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DESMOND BOWEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:18-CR-96-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Desmond Bowen appeals the sentence imposed following his guilty plea
for possession of ammunition by a felon. He argues that the 120-month, above-
guidelines sentence is substantively unreasonable because the district court
placed undue weight on his criminal history. We affirm.
       The record reflects that the district court made an informed,
individualized assessment after considering the 18 U.S.C. § 3553(a) factors,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60218    Document: 00515166593     Page: 2   Date Filed: 10/21/2019


                                 No. 19-60218

the statutory sentencing provisions, the guidelines range, the facts in the
presentence report, and the arguments of the parties. We owe deference to the
district court’s determination, see Gall v. United States, 552 U.S. 38, 50-53
(2007), and discern no abuse of the court’s discretion. Bowen has a history of
offenses involving firearms and reckless behavior; it was proper for the district
court to consider this, and reasonable for the court to conclude that he
presented a risk to others. Cf. United States v. Key, 599 F.3d 469, 475-76 (5th
Cir. 2010); United States v. Smith, 440 F.3d 704, 708-10 (5th Cir. 2006).
Although the 120-month sentence is 63 months greater than the top of the
guidelines range, we have upheld similar or greater variances in the past. E.g.,
Key, 599 F.3d at 475-76; Smith, 440 F.3d at 708-10. That Bowen disagrees
with how the court balanced the factors before it is not a sufficient ground for
reversal. See United States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016). We
note as well that Bowen asks us to reconsider binding precedent in this area of
law, an invitation we decline.       The judgment of the district court is
AFFIRMED.




                                       2